DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 calls for calculating the oxygenation parameter using various measurements “and the FiO2 measurement means”. It is not clear if the measurement means itself is intended to be used, or the measurement obtained by the measurement means, as the other inputs to the calculating are all measurements, not means of measuring.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are:
“breathing gas delivery means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining an oxygenation (saturation) index using a mean airway pressure measurement, oxygen measurements, and FiO2 measurements, does not reasonably provide enablement for determining an oxygenation (saturation) index using a mean airway pressure measurement, oxygen measurements, FiO2 measurements, and a methemoglobin measurement. The disclosure only treats methemoglobin measurements as a parameter to be analyzed separately, and does not at any point set forth using it as part of generating any index indicative of oxygenation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these One of skill in the art would not be enabled to use methemoglobin as part of generating an oxygenation index, as use of such is not known in the art, nor is it described in the disclosure or used in any working example.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for administering “the combined flow of nitric oxide and the breathing gas having the desired dose of nitric oxide”; initially, there is no antecedent basis for “the desired dose”. Further, it is unclear what comprises the desired dose – is this something in addition to the combined flow of nitric oxide, such that the combined flow includes (1) nitric oxide and (2) breathing gas having a desired dose of (3) something else? Or is it a desired dose of breathing gas? It appears this should refer to a desired dose of nitric oxide; correction is required.
Claim 13 calls for administering “breathing gas from a breathing gas delivery means having a desired dose to a patient”. It is unclear how to provide a dose of breathing gas, or what a dose of breathing gas would be. It appears that the “desired dose” applies to the nitric a desired dose of nitric oxide from a therapeutic gas supply and a breathing gas from a breathing gas delivery means to a patient”. Correction is required.
Claim 16 also calls for administering “breathing gas having a desired dose”; it is rejected for the same reasons as claims 1 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim s 1, 3, 7-9, 12, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger ("Effects of inhaled nitric oxide in patients with acute respiratory distress syndrome: Results of a randomized phase II trial”, RP Dellinger, JL Zimmerman, RW Taylor, RC Straube, DL Hauser, GJ Criner, K Davis Jr, TM Hyers, P Papadakos; Critical Care Medicine, Volume 26(1), January 1998, pp. 15-23) in view of Corenman (US 5129401), Stenzler (US 2005/0076907), and Acker (US 2015/0075522).
Regarding claim 1, Dellinger discloses a method of delivering a desired dose of nitric oxide with a nitric oxide delivery device (abstract) comprising: supplying, to a first inlet, a flow of nitric oxide from a therapeutic gas supply comprising nitric oxide (p. 3, “Treatment Procedures” discusses an NO delivery device); supplying, to a second inlet, a flow of breathing 2) using a FiO2 measurement means (p. 3, last paragraph); measuring, using an oxygen measurement means, one or more oxygen measurements selected from the group consisting of arterial oxygen saturation (SaO2), peripheral oxygen saturation (SpO2), partial pressure of oxygen in arterial blood (PaO2) (p. 4, first paragraph, which discusses “adequate oxygenation” being a monitored parameter); measuring methemoglobin (Table 3); 
transmitting the measurements to a signal processor and, with the processor, calculating an oxygenation parameter comprising an oxygenation index and/or an oxygen saturation index based upon the mean airway pressure measurement obtained from the proximal pressure transducer, the one or more oxygen measurements obtained from the oxygen measurement means, the FiO2 measurement obtained from the FiO2 measurement means, and the methemoglobin measurement (p. 5, first paragraph finds an oxygenation index; the claim calls for an oxygenation index or an oxygenation saturation index based upon all the listed parameters, such that the oxygenation index does not need to be based on all the listed parameters); 
presenting a representation of the oxygenation parameter on a display (p. 3, “Treatment Procedures” section, where values are visible to the unblinded investigator; also rd paragraph – top of p. 4). 
In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include air inlets and an air outlet (either end of passage 240 in element 106), a “proximal” pressure transducer in a sample line off a breathing hose (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors; without a point of reference any location is “proximal” of something), and a signal processor and a display (element 104) to implement the disclosed steps, in order to allow delivery of the gas and to increase the speed and accuracy of calculations that are explicitly disclosed as being performed as part of Dellinger.
Dellinger does not explicitly recite the use of an injector module to produce the combined flow of delivery gases. Stenzler teaches a method of monitoring a patient during ventilatory treatment with delivery of nitric oxide which includes an injector module that receives flows of breathing gas and therapeutic gas comprising nitric oxide or a nitric oxide-releasing agent through first and second inlets of the module (paragraphs [0066], [0068]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used an injector module to combine the flows, as taught by Stenzler, in order to ensure even mixing. 

Acker teaches a method of delivering breathing gas and nitric oxide to a patient, where the flow of nitric oxide and/or the breathing gas is automatically adjusted in response to measured parameters to ensure that the subsequent delivery results in the patient’s monitored parameters satisfy a condition while also delivering a desired dose of nitric oxide (paragraph [0068], [0118]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and automated the adjustment of the flow of nitric oxide and/or breathing gas, as taught by Acker, in order to decrease the response time if conditions are adverse.

Regarding claim 3, Dellinger further discloses that the FiO2 measurement means comprises a FiO2 sensor (p. 4, first paragraph).
Regarding claim 7, Dellinger further discloses supplying nitric oxide in an amount to provide a predetermined concentration of nitric oxide to a patient (p. 3, last paragraph).
Regarding claim 8, Stenzler’s injector module includes a flow transducer measure the flow of breathing gas (paragraphs [0028], [0065]). 
Regarding claim 9, Dellinger further discloses that the signal processor is configured to communicate with the FiO2 measurement means and the oxygen measurement means (p. 5, first paragraph, inherent as all parameters are used in the calculation).



Regarding claim 16, Dellinger discloses a method of delivering nitric oxide comprising: providing a source of therapeutic gas comprising nitric oxide (p. 3, last paragraph), and a source of breathing gas (p. 4, first paragraph) and administering a combined flow of the desired dose of nitric oxide and the breathing gas (p. 3, “Treatment Procedures”); providing a plurality of sensors comprising at least one sensor configured to measure fraction of inspired oxygen (FiO2) (p. 4, first paragraph; p. 5, first paragraph), at least one pressure transducer configured to measure a mean airway pressure measurement associated with the combined flow of nitric oxide and breathing gas (Abstract; p. 5, first paragraph - as the mean airway pressure value is used, it must inherently be measured); at least one sensor configured to measure an oxygen parameter (p. 4, first paragraph; p. 5, first paragraph) that is at least one of partial pressure of oxygen in arterial blood (PaO2) (p. 4, first paragraph, which discusses “adequate oxygenation” being a monitored parameter), and at least one sensor configured measure methemoglobin (Table 3); transmitting the measurements to a signal processor and calculating an oxygenation parameter comprising an oxygenation index and/or oxygenation saturation index based upon measurements (p. 5, first paragraph; the Examiner notes that this index is "based upon” these measurements in that it involves some, if not all, of the specific types of data which have been rd paragraph – top of p. 4). 
In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include air inlets and an air outlet (either end of passage 240 in element 106), a pressure transducer in a sample line off a respiratory tube (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors), and a signal processor and a display (element 104) to implement the disclosed steps, in order to allow delivery of the gas and to increase the speed and accuracy of calculations that are explicitly disclosed as being performed as part of Dellinger.
Stenzler teaches a method of monitoring a patient during ventilatory treatment with delivery of nitric oxide which includes an injector module that combines the flows of breathing gas and therapeutic gas comprising nitric oxide or a nitric oxide-releasing agent (paragraphs [0066], [0068]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used an injector module to combine the flows, as taught by Stenzler, in order to ensure even mixing. 
Dellinger, as modified, does not disclose automatically adjusting the flow of nitric oxide and/or breathing gas such that the oxygenation parameter will be below the limit and the desired dose of nitric oxide will be administered. 


Regarding claim 18, Dellinger further discloses operating one or more control valves to provide the flow of the therapeutic gas (p. 4, last paragraph).

Claims 2, 4-6, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified and applied above, and further in view of Chen (US 2011/0041849). 
Regarding claims 2, 4, and 5, Dellinger does not disclose additionally measuring SpO2. Chen teaches monitoring a patient during delivery of a breathing gas which includes measurement of SpO2 (paragraph [0002]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used a pulse oximeter for measuring SpO2, as taught by Chen, in order to provide additional information for controlling ventilation. 
Regarding claims 6, 14, and 17, Dellinger does not disclose providing an alarm system operable by a signal from said signal processor indicative of a predetermined value of .

Claims 10, 11, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified above, in view of Chen and Millet (US 2005/0113709).
Regarding claims 10 and 15, Dellinger further discloses displaying calculated values of methemoglobin (Table 3), oxygenation index (Tables 6&7), and mean airway pressure (Tables 6&7). Dellinger does not also disclose displaying SpO2, SaO2. Chen teaches determining and displaying SpO2 (figure 4) in a ventilator system. Millet teaches use of a ventilator system which is configured to determine and display SaO2 (paragraphs [0053], [0055]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and also obtained and displayed SpO2 and SaO2 values, as taught by Chen and Millet, in order to provide additional information about the subject. 
Regarding claims 11 and 19, Dellinger further discloses calculating values of methemoglobin (Table 3), oxygenation index (Tables 6&7), and mean airway pressure (Tables 6&7), but does not also disclose transmitting the values to a remote information management system, or also calculating and transmitting SpO2 and SaO2 values. Chen teaches monitoring during administration of breathing gas which includes determining SpO2 (figure 4) and . 

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger in view of Corenman and Acker.
Regarding claim 13, Dellinger discloses a method for delivering nitric oxide comprising: administering a combined flow of a therapeutic gas comprising a desired dose of nitric oxide or a nitric oxide-releasing agent (p. 3, last paragraph) and breathing gas from a breathing gas delivery means to a patient (p. 4, first paragraph); measuring a mean airway pressure (MAP) measurement associated with the combined flow using a “proximal” pressure transducer (abstract; p.t, first paragraph); measuring a fraction of inspired oxygen (FiO2) (p. 4, first paragraph; p. 5, first paragraph), measuring an oxygen parameter that is one or more of arterial oxygen saturation (SaO2), peripheral oxygen saturation (SpO2) and partial pressure of oxygen in arterial blood (PaO2) (p. 4, first paragraph; p. 5, first paragraph); measuring methemoglobin (Table 3); calculating an oxygenation parameter comprising an oxygenation index and/or an oxygenation saturation index based upon the measurements of the sensors (p.. 5, first paragraph finds an oxygenation index; the claim calls for an oxygenation index or an oxygenation saturation index based upon all the listed parameters, such that the oxygenation rd paragraph – top of p. 4). In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include a “proximal” pressure transducer in a sample line off a breathing hose (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors), and a signal processor and a display (element 104) to implement the disclosed steps, in order to allow delivery of the gas and to increase the speed and accuracy of calculations that are explicitly disclosed as being performed as part of Dellinger.
Dellinger, as modified, does not disclose automatically adjusting the flow of nitric oxide and/or breathing gas such that the oxygenation index will be below the limit while the desired dose is still administered. Acker teaches a method of delivering breathing gas and nitric oxide to a patient, where the flow of nitric oxide and/or the breathing gas is automatically adjusted in response to measured parameters to ensure that the subsequent delivery results in the patient’s monitored parameters satisfy a condition while also delivering a desired dose of nitric oxide (paragraph [0068], [0118]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and automated the .

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified and applied above, and further in view of Chen (US 2011/0041849). 
Regarding claim 14, Dellinger does not disclose providing an alarm system operable by a signal from said signal processor indicative of a predetermined value of oxygenation index, SpO2, SaO2, methemoglobin, or airway pressure. Chen teaches a device for monitoring a patient during delivery of a breathing gas which includes an alarm system which responds to a value such as SpO2 being out of range (paragraph [0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified with an alarm, as taught by Chen, in order to provide notification of adverse conditions.

Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified above, and further in view of Chen and Millet (US 2005/0113709).
Regarding claim 15, Dellinger further discloses displaying calculated values of methemoglobin (Table 3), oxygenation index (Tables 6&7), and mean airway pressure (Tables 6&7). Dellinger does not also disclose displaying SpO2, SaO2. Chen teaches determining and displaying SpO2 (figure 4) in a ventilator system. Millet teaches use of a ventilator system which is configured to determine and display SaO2 (paragraphs [0053], [0055]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed . 

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant argues that Dellinger does not disclose calculating an oxygenation parameter or determining if it is above or below a limit “as required by amended claims 1, 13, and 16”; the Examiner notes that this oxygenation parameter as found in the amended claims is either an oxygenation index (which is clearly disclosed by Dellinger – see, for example, the abstract: “Acute increases in PaO2, decreases in mean pulmonary arterial pressure, intensity of mechanical ventilation, and oxygenation index were examined.”) or some other “oxygenation saturation index” which requires methemoglobin as one of its constituent parameters and which is not supported by the disclosure of the instant invention. Similarly, Dellinger clearly sets forth evaluating whether the oxygenation index is above or below a limit, and adjusting delivery of breathing gas and/or nitric oxide if below the limit while still delivering a desired amount of NO (see again “Treatment Procedures”, the paragraph beginning “Patients were maintained…”). Similarly, Applicant’s argument that the oxygenation parameter is not displayed is contradicted by Dellinger’s disclosures of the unblinded investigator monitoring the patient’s data; still further, Corenman explicitly teaches using a display to display data, which Applicant has not addressed.
automatically performing the adjustment of breathing gas and/or nitric oxide to cause the oxygenation index to go below the limit while still allowing delivery of sufficient nitric oxide is moot, as the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As Applicant’s remarks regarding Corenman, Stenzler, Chen, and Millet refer only to the supposed deficiencies of Dellinger, these remarks are also moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791